Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims were found allowable in view of the claim amendments and Applicant’s persuasive arguments and discussion of the Examples of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the presence of claims 71, 72, 75, 76, 79, 80, 83, 84, 87, 89, 90, 93, 94, 98, 99, 107-111, 113-117, 124, 125 and 127 directed to inventions non-elected without traverse.  Accordingly, the claims been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648